Title: To George Washington from the Commissioners for the District of Columbia, 24 June 1793
From: Commissioners for the District of Columbia,Johnson, Thomas,Stuart, David,Carroll, Daniel
To: Washington, George



Sr
June 24th 1793

We beg leave to refer you to Mr Blodget on the subject of the National University to which in general we have the most friendly disposition, and the site painted out by him we entirely approve if it can be had on the generous terms proposed, on its meeting your approbation we will do every thing in our power in favour of the important institution. We are &ca

Th. Johnson
Dd Stuart
Danl Carroll

